Exhibit 10.1

 

EXECUTION VERSION

 

BRIDGE LOAN AND SECURITY AGREEMENT

 

THIS BRIDGE LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of July 19,
2018 (the “Effective Date”) by and among PTC THERAPEUTICS, INC., a Delaware
corporation (“Lender”), and AGILIS BIOTHERAPEUTICS, INC., a Delaware corporation
(“Borrower”), and the Guarantors (as defined below) party hereto, provides the
terms and conditions on which Lender shall lend to Borrower and Borrower shall
repay Lender. The parties are entering into this Agreement simultaneously and in
connection with the Merger Agreement (as defined below). The parties hereto
hereby agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed, and any
applicable calculations and determinations shall be made, in accordance with
GAAP.  Capitalized terms, unless otherwise defined in this Agreement, shall have
the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided to such
terms in the Code to the extent such terms are defined therein.

 

2.                                      LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay Lender the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.

 

2.1.1                     Term Loan Advances.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, upon Borrower’s request and delivery of an
executed Advance Form, Lender shall make: (i) one advance (the “First Term Loan
Advance”) to Borrower on or after the Effective Date in an original principal
amount of up to $10,000,000.00 and (ii) if the Closing (as defined in the Merger
Agreement) in accordance with the terms and conditions of the Merger Agreement
has not occurred prior to September 2, 2018, one additional advance (the “Second
Term Loan Advance” and, together with the First Term Loan Advance, the “Term
Loan Advances”) to Borrower in an original principal amount of up to
$10,000,000.00.  After repayment or prepayment, the Term Loan Advances (or any
portion thereof) may not be reborrowed.

 

(b)                                 Permitted Prepayment of Term Loan Advances. 
Borrower shall have the option to prepay any or all of the Term Loan Advances at
any time without penalty or premium.

 

(c)                                  Mandatory Prepayment Upon an Acceleration. 
If the Term Loan Advances are accelerated following the occurrence of an Event
of Default, Borrower shall immediately pay to Lender an amount equal to the sum
of: (i) all outstanding principal of the Credit Extensions plus accrued and
unpaid interest thereon, plus (ii) all other sums, if any, that shall have
become due and payable, including Lender Expenses or interest at the Default
Rate with respect to any past due amounts.

 

(d)                                 Mandatory Prepayment Upon Closing of the
Merger.  Upon the Closing (as defined in the Merger Agreement) in accordance
with the terms and conditions of the Merger Agreement, Borrower shall
immediately prepay to Lender (subject to Section 2.3(a) and subject to
Article II of the Merger Agreement) an amount equal to the sum of: (i) all
outstanding principal of the Credit Extensions plus accrued and unpaid interest
thereon, plus (ii) all other sums, if any, that shall have become due and
payable, including Lender Expenses or interest at the Default Rate with respect
to any past due amounts.

 

2.2                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate.  Subject to Section 2.2(b),
the principal amount outstanding under the Term Loan Advances shall accrue
interest at a fixed rate per annum equal to 3.0%.

 

--------------------------------------------------------------------------------


 

(b)                                 Default Rate.  Immediately upon receipt by
Borrower of a written notice from Lender of the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a fixed
rate per annum of 8.0% (the “Default Rate”).  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Lender Expenses) but are not paid when due shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.2(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Lender.

 

(c)                                  Payment; Interest Computation.  Interest on
the then-outstanding principal amount of all Term Loan Advances shall accrue at
all times, and shall be due and payable in cash quarterly on the first calendar
day of each January, April, July and October during the term hereof (beginning
on January 1, 2019), and on the Term Loan Maturity Date or the date of any
repayment or prepayment of Term Loan Advances hereunder. Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed. 
In computing interest, (i) all payments received after 12:00 p.m. Eastern time
on any day shall be deemed received at the opening of business on the next
Business Day, and (ii) the date of the making of any Credit Extension shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.

 

2.3                               Payment.

 

(a)                                 Borrower shall repay, in Dollars, the entire
outstanding principal balance of all Credit Extensions, all accrued and unpaid
interest thereon, all Lender Expenses and all other sums, if any, that shall
have become due and payable at the time required by Section 2.3(b).

 

(b)                                 The payment required pursuant to
Section 2.3(a) shall be due and payable on the earliest to occur of: (a) the
Term Loan Maturity Date; (b) the repayment of the Term Loan Advances in full
under Section 2.1.1(b); (c) any mandatory prepayment required under
Section 2.1.1(c) or (d); or (d) the termination of this Agreement.

 

2.4                               Payments; Application of Payments.  All
payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Eastern time on the date when due to an account designated by
Lender.  Payments of principal and/or interest received after 12:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

2.5                               Withholding.  Payments received by Lender from
Borrower under this Agreement will be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (including any interest, additions to tax or penalties
applicable thereto) (“Taxes”) other than any such Taxes or other deductions
(i) imposed on or measured by net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (A) imposed as a result of such Lender
being organized under the laws of, or having its principal executive office or
applicable lending office organized under the laws of or located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(B) that are imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document), (ii) withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in any Credit
Extension or any Obligation pursuant to a law in effect on the date on which
(A) such Lender acquires such interest in such Credit Extension or Obligation or
otherwise becomes a recipient of a payment under this Agreement or (B) such
Lender changes its lending office, except in each case to the extent that,
pursuant to this Section 2.5, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(iii) attributable to such Lender’s failure to comply with Section 11.4 and
(iv) any Taxes imposed under FATCA (the Taxes described in clauses (i)-(iv),
“Excluded Taxes”).  If at any time any Governmental Authority, applicable law,
regulation or international agreement requires Borrower to make any withholding
or deduction from any such payment or other sum payable

 

2

--------------------------------------------------------------------------------


 

hereunder to Lender other than any such Taxes or other deductions that are
Excluded Taxes, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Lender receives a net sum equal to the sum
which it would have received had no withholding or deduction been required, and
Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  Borrower will, upon request, furnish Lender with proof
reasonably satisfactory to Lender indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.5 shall survive the
termination of this Agreement.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Lender’s obligation to make any Initial Credit Extension is subject
to the condition precedent that Lender shall have received, in form and
substance satisfactory to Lender, such documents and certificates, and
completion of such other matters, as Lender may reasonably deem necessary or
appropriate, including, without limitation:

 

(a)                                 duly executed Loan Documents;

 

(b)                                 a certificate of each Loan Party with
respect to incumbency and Borrowing Resolutions authorizing the execution and
delivery of the Loan Documents;

 

(c)                                  an executed Advance Form;

 

(d)                                 UCC Financing Statements for each Loan
Party;

 

(e)                                  the Operating Documents and long-form good
standing certificates of the Loan Parties certified by the Secretary of State in
their respective jurisdictions of incorporation or formation and the various
foreign jurisdictions in which they are qualified, each as of a date no earlier
than 15 days prior to the Effective Date;

 

(f)                                   the Merger Agreement shall have been fully
executed and delivered by the parties thereto in accordance with its terms; and

 

(g)                                  certified copies, dated as of a recent
date, of lien searches.

 

3.2                               Conditions Precedent to all Credit
Extensions.  Lender’s obligations to make each Credit Extension, including any
Initial Credit Extension, is subject to the following conditions precedent:

 

(a)                                 timely receipt of an executed Advance Form;

 

(b)                                 in the case of the Second Term Loan Advance,
the Closing (as defined in the Merger Agreement) in accordance with the terms
and conditions of the Merger Agreement shall not have occurred prior to
September 2, 2018;

 

(c)                                  the representations and warranties in this
Agreement shall be true, accurate, and complete in all material respects on the
date of the Advance Form and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(d)                                 the condition set forth in Section 7.1(c) of
the Merger Agreement shall be satisfied as of the Effective Date and the date of
any Credit Extension, assuming for purposes of this Section 3.2(d) that the
Closing (as defined in the Merger Agreement) were to be scheduled for the
Effective Date or the date of any Credit Extension, as applicable; and

 

3

--------------------------------------------------------------------------------


 

(e)                                  no Event of Default shall have occurred and
be continuing or result from the Credit Extension.

 

3.3                               [Reserved].

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Credit
Extension set forth in this Agreement, to obtain a Credit Extension (other than
the Initial Credit Extension), Borrower shall notify Lender by electronic mail
by 12:00 p.m. Eastern time at least five Business Days before the proposed
Funding Date of such Credit Extension.  Together with any such electronic
notification, Borrower shall deliver to Lender by electronic mail a completed
Advance Form executed by a Responsible Officer or his or her designee.  Lender
may make Credit Extensions under this Agreement based on instructions from a
Responsible Officer or his or her designee.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Each Loan Party
hereby grants Lender, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Lender, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  If this Agreement is
terminated, Lender’s Lien on the Collateral shall continue until the Obligations
(other than inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) are repaid in
full in cash.  Subject to Section 11.1, upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as Lender’s obligation to make Credit Extensions has terminated,
Lender shall, at the sole cost and expense of Borrower, promptly take all
actions necessary to release its Liens on the Collateral and all rights therein
shall revert to Borrower and Lender shall deliver such documents as Borrower
shall reasonably request to evidence such termination.

 

4.2                               Priority of Security Interest.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Lender’s
Lien under this Agreement).  If any Loan Party shall acquire a commercial tort
claim in excess of $250,000, Borrower shall promptly notify Lender in a writing
signed by Borrower, after Borrower becomes aware of such tort claim, of the
general details thereof and grant to Lender in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Lender.

 

4.3                               Authorization to File Financing Statements. 
Each Loan Party hereby authorizes Lender to file financing statements, without
notice to any Loan Party, with all appropriate jurisdictions to perfect or
protect Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral by such Loan Party (except in accordance with the
Loan Agreement), shall be deemed to violate the rights of Lender under the
Code.  Such financing statements may indicate the Collateral as “all assets of
the Loan Parties, wherever located, whether now owned or hereafter acquired” or
words of like import, all in Lender’s discretion.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as follows:

 

5.1                               Due Organization, Authorization; Power and
Authority.

 

(a)                                 Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Borrower is duly qualified to conduct business and is in good standing under the
laws of each jurisdiction listed in Section 3.1 of the Company Disclosure
Schedule to the Merger Agreement, which jurisdictions constitute the only
jurisdictions in which the nature of Borrower’s businesses or the ownership or
leasing of its properties requires such qualification.  Borrower has all
requisite power and authority (corporate and other) to carry on the businesses
in which it is engaged and to own and use the properties owned and used by it. 
Borrower has

 

4

--------------------------------------------------------------------------------


 

made available to Lender complete and accurate copies of its Operating
Documents.  Borrower is not in default under or in violation of any provision of
its Operating Documents.

 

(b)                                 Each Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Each Subsidiary is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction in which
the nature of its businesses or the ownership or leasing of its properties
requires such qualification.  Each Subsidiary has all requisite power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.  Borrower has delivered to Lender complete
and accurate copies of the Operating Documents of each Subsidiary.  No
Subsidiary is in default under or in violation of any provision of its Operating
Documents.  All of the issued and outstanding shares of capital stock of each
Subsidiary are duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights.  All shares of each Subsidiary that are held of
record or owned beneficially by either Borrower or any Subsidiary are held or
owned free and clear of any restrictions on transfer (other than restrictions
under the Securities Act and state securities laws), claims, Liens, options,
warrants, rights, contracts, calls, commitments, equities and demands.  There
are no outstanding or authorized options, warrants, rights, agreements or
commitments to which Borrower or any Subsidiary is a party or which are binding
on any of them providing for the issuance, disposition or acquisition of any
capital stock of any Subsidiary.  There are no forms of equity or equity-based
compensation or similar rights with respect to any Subsidiary.  There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of any capital stock of any Subsidiary.

 

(c)                                  Each Loan Party has all requisite power and
authority (corporate and other) to execute and deliver the Loan Documents and to
perform their respective obligations hereunder and thereunder.  The execution
and delivery by each Loan Party of the Loan Documents and the performance by
Borrower of the Loan Documents have been duly and validly authorized by all
necessary corporate and other action on the part of each Loan Party.  The Loan
Documents have been duly and validly executed and delivered by each Loan Party
party thereto and constitutes a valid and binding obligation of each Loan Party,
enforceable against them in accordance with its terms.

 

(d)                                 Neither the execution and delivery by the
Loan Parties of the Loan Documents, nor the performance by the Loan Parties of
their respective obligations hereunder or thereunder, will (i) conflict with or
violate any provision of the Operating Documents of Borrower, each as amended or
restated to date, or the Operating Documents of any Subsidiary, each as amended
or restated to date, (ii) require on the part of Borrower or any Subsidiary any
notice to or filing with, or any permit, authorization, consent or approval of,
any Governmental Entity, (iii) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under, any contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
Indebtedness, Lien or other arrangement to which Borrower or any Subsidiary is a
party or by which Borrower or any Subsidiary is bound or to which any of the
assets of Borrower or any Subsidiary are subject, (iv) result in the imposition
of any Lien upon any assets of Borrower or any Subsidiary or (v) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Borrower or any Subsidiary or any of their respective properties or assets.

 

5.2                               Collateral.  Borrower has good title to,
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens except
Permitted Liens. The Collateral is not in the possession of any third party
bailee (such as a warehouse). All Inventory is in all material respects of good
and marketable quality, free from material defects.

 

5.3                               Litigation.  There is no Legal Proceeding
pending or, to the knowledge of Borrower, threatened in writing against Borrower
seeking to prevent or delay the transactions contemplated by this Agreement, the
other Loan Documents or the Merger Agreement or that materially and adversely
affects the ability of Borrower to consummate the Merger and the other
transactions contemplated by this Agreement and the other Loan Documents.

 

5.4                               Solvency.  The fair salable value of
Borrower’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of Borrower’s consolidated liabilities; Borrower is not
left with unreasonably small capital after the transactions in this Agreement;
and Borrower is able to pay its debts (including trade debts) as they mature.

 

5

--------------------------------------------------------------------------------


 

5.5                               Regulatory Compliance.  None of the Loan
Parties is an “investment company” or a company “controlled” by an “investment
company” under the Investment Company Act of 1940, as amended.  No Loan Party is
engaged as one of its important activities in extending credit for margin stock
(under Regulations X, T and U of the Federal Reserve Board of Governors).
Borrower and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, unless such failure could not reasonably be
expected to have a material adverse effect on Borrower’s business.

 

5.6                               Subsidiaries; Investments.  Borrower does not
own any stock, partnership, or other ownership interest or other equity
securities except for Permitted Investments.

 

5.7                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions for working capital and for its general
corporate purposes.

 

5.8                               Full Disclosure.  No written representation,
warranty or other statement of any Loan Party in any certificate or written
statement given to Lender in connection with the Loan Documents or the Merger
Agreement, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Lender, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements, in light of the circumstances in which they were
made, not misleading in any material respect.

 

5.9                               Definition of “Knowledge.”  For purposes of
the Loan Documents, whenever a representation or warranty is made to Borrower’s
knowledge or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the knowledge of each of the
individuals identified in Section K of the Company Disclosure Schedule to the
Merger Agreement, in each case after due and reasonable inquiry.  Such
individuals will be deemed to have knowledge of a particular fact, circumstance,
event or other matter if (a) such individual has actual knowledge of such fact,
circumstance, event or other matter, (b) such fact, circumstance, event or other
matter is reflected in one or more documents (whether written or electronic,
including electronic mails sent to or by such individual) in the possession of
such individual, including his or her personal files, (c) such fact,
circumstance, event or other matter is reflected in one or more documents
(whether written or electronic) contained in books and records of such
individual that would reasonably be expected to be reviewed by such individual
in the customary performance of his or her duties or (d) such fact,
circumstance, event or other matter would be known to such individual had he or
she made reasonable inquiry of appropriate employees.

 

6.                                      COVENANTS

 

6.1                               Merger Agreement Covenants.                  
Borrower shall, and shall cause each Subsidiary to, comply in all material
respects with each of the covenants set forth in Section 5.1 of the Merger
Agreement for so long as the Merger Agreement remains in effect.

 

6.2                               Financial Statements.                      
From and after the termination of the Merger Agreement in accordance with its
terms, Borrower shall provide:

 

(a)                                 within 60 days after the end of each of the
first three fiscal quarters of each year, unaudited interim and year-to-date
financial statements as of the end of such fiscal quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income certified by a Responsible Officer in a form
acceptable to Lender; and

 

(b)                                 no later than 120 days after the end of each
fiscal year, unqualified audited financial statements as of the end of such year
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Lender, it being understood that Borrower’s auditors on the
Effective Date and any firm of recognized national standing shall be acceptable,
accompanied by any audit report from such accountants.

 

6

--------------------------------------------------------------------------------


 

6.3                               Indebtedness.                     From and
after the termination of the Merger Agreement in accordance with its terms,
Borrower shall not create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except for (a) the
conversion of Indebtedness into common equity securities and the payment of cash
in lieu of fractional shares in connection with such conversion, (b) prepayment
of purchase money Indebtedness, (c) prepayment by any Subsidiary of
inter-company Indebtedness owed by such Subsidiary to Borrower, (d) prepayment
of any Obligations or (e) as otherwise permitted hereunder or approved in
writing by Lender.

 

6.4                               Liens.              From and after the
termination of the Merger Agreement in accordance with its terms, Borrower shall
not create, incur, assume, grant or suffer to exist and Liens, or permit any
Subsidiary so to do, other than Permitted Liens.

 

6.5                               Investments.                          From and
after the termination of the Merger Agreement in accordance with its terms,
Borrower shall not directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments.

 

6.6                               Transfers;
Mergers.                              From and after the termination of the
Merger Agreement in accordance with its terms, except for Permitted Transfers,
Borrower shall not, and shall not allow any Subsidiary to, (a) voluntarily or
involuntarily transfer, sell, lease, license, lend, transfer, dispose of or in
any other manner convey any equitable, beneficial or legal interest in any
material portion of its assets, or (b) merge or consolidate with or into any
other Person (other than mergers or consolidations of a (x) Domestic Subsidiary
into another Domestic Subsidiary or into Borrower or (y) a Foreign Subsidiary
into another Foreign Subsidiary).

 

6.7                               Distributions.                    From and
after the termination of the Merger Agreement in accordance with its terms,
Borrower shall not, and shall not allow any Subsidiary to, (a) repurchase or
redeem any class of stock or other Equity Interest of Borrower or such
Subsidiary other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, in an aggregate amount not to exceed $250,000
per fiscal year or (b) declare or pay any dividend or make any distribution on
any class of stock or other Equity Interest of Borrower or such Subsidiary,
except that a Subsidiary may pay dividends or make distributions to Borrower.

 

6.8                               Affiliate Transactions.                From
and after the termination of the Merger Agreement in accordance with its terms,
Borrower shall not, and shall not allow any Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any Affiliate other than on terms and conditions substantially as
favorable as would be obtainable in a comparable arm’s-length transaction with a
Person other than an Affiliate.

 

6.9                               Insurance.                                    
Within 30 days after the termination of the Merger Agreement in accordance with
its terms, Borrower shall cause (a) Lender to be named as sole lender loss payee
on all property policies with respect to the Collateral, (b) Lender to be named
as additional insured on all liability policies, and (c) Lender to be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral (provided that Lender will be
junior with respect to casualty policies covering any Equipment subject to
Permitted Liens under clause (c) of the definition therein).

 

6.10                        Additional Guarantors.            Borrower shall
promptly notify Lender of each Subsidiary acquired or formed subsequent to the
Effective Date and, within 30 days of acquisition or formation, shall cause any
such Subsidiary that is not a Foreign Subsidiary or a Foreign Subsidiary Holdco
to execute and deliver to Lender an executed Joinder Agreement attached hereto
as Exhibit B.

 

6.11                        Further Assurances; Deposit Accounts; Notices;
Uncertificated Interests.  Borrower shall execute any further instruments and
take further action as Lender reasonably requests to perfect or continue
Lender’s Lien in the Collateral or to effect the purposes of the Loan
Documents.  From and after September 2, 2018, neither Borrower nor any
Subsidiary shall maintain any deposit accounts, or accounts holding investment
property, except with respect to which Lender has a valid and enforceable
account control agreement in effect; provided that no such account control
agreement shall be required for Excluded Accounts. Borrower shall deliver to
Lender, within 10 days after the same are sent or received, copies of all
material correspondence, reports, documents and other filings with

 

7

--------------------------------------------------------------------------------


 

any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.  Neither
Borrower nor any Subsidiary shall change its corporate name, legal form or
jurisdiction of formation, or relocate its chief executive office without 10
days’ prior written notice to Lender. If any Collateral is not a security
pursuant to Article 8 of the Code, no Loan Party shall take any action that,
under such Article, converts such Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Collateral, which it shall promptly deliver to Lender.

 

7.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

7.1                               Payment Default.  Borrower fails to (a) make
any payment of principal on any Credit Extension when due, or (b) pay any other
Obligations within five (5) Business Days after such Obligations are due and
payable (which five (5) Business Day cure period shall not apply to payments due
on the Term Loan Maturity Date).  During the cure period, the failure to pay any
Obligation under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);

 

7.2                               Covenant Default.

 

(a)                                 Borrower fails or neglects to perform any
obligation in Section 6;

 

(b)                                 Borrower fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any other Loan Document, and as to any default (other than
those specified in this Section 7) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
20 days after the occurrence thereof.  Cure periods provided under this section
shall not apply, among other things, to any covenants set forth in clause
(a) above;

 

7.3                               Change in Control.  A Change in Control
occurs;

 

7.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries, or (ii) a notice of lien or levy is filed against any of
Borrower’s or any of its Subsidiaries’ assets by any Governmental Authority, and
the same under subclauses (i) and (ii) hereof are not, within 10 days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
10 day cure period; or

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting all or any
material part of its business;

 

7.5                               Insolvency.  (a) Borrower is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower commences an Insolvency Proceeding; or (c) an Insolvency Proceeding
is commenced against Borrower and is not dismissed or stayed within 60 days (but
no Credit Extensions shall be made while any of the conditions described in
clause (c) exist and/or until any Insolvency Proceeding is dismissed);

 

7.6                               Other Agreements.  There is, under any
agreement to which Borrower or any Guarantor is a party with a third party or
parties, any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness for
borrowed money in an amount individually or in the aggregate in excess of
$250,000;

 

7.7                               Judgments; Penalties.  One or more fines,
penalties or final judgments, orders or decrees for the payment of money in an
amount, individually or in the aggregate, of at least $250,000, except as
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier, shall be rendered

 

8

--------------------------------------------------------------------------------


 

against Borrower or any of its Subsidiaries by any Governmental Authority, and
the same are not, within 30 days after the entry, assessment or issuance
thereof, discharged, satisfied, or paid, or after execution thereof, stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the satisfaction, payment, discharge, stay, or bonding of such fine,
penalty, judgment, order or decree);

 

7.8                               Misrepresentations.  Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Lender in connection with this Agreement or to induce Lender to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

7.9                               Termination of Merger Agreement. The Merger
Agreement is terminated pursuant to Section 10.1(d) or 10.1(f) of the Merger
Agreement; or

 

7.10                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) materially adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction.

 

8.                                      LENDER’S RIGHTS AND REMEDIES

 

8.1                               Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Lender may, without notice or
demand, do any or all of the following:

 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 7.5 occurs all
Obligations are automatically and immediately due and payable without any action
by Lender); provided, however, that if an Event of Default described in
Section 7.9 occurs and is continuing, Lender may declare as due and payable only
those outstanding Obligations arising under and in connection with the Second
Term Loan Advance (if any), it being understood that all other provisions of
this Agreement shall be applicable in the case of the occurrence of an Event of
Default described in Section 7.9, including those provided in Sections
2.2(b) and 3.2(e);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Lender;

 

(c)                                  credit bid and purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale thereof conducted under the provisions of the Code, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code or
any applicable bankruptcy, insolvency, reorganization or other similar law now
or hereafter in effect, or at any sale or foreclosure conducted by Lender
(whether by judicial action or otherwise) in accordance with applicable law;

 

(d)                                 make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if Lender
requests and make it available as Lender designates.  Lender may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Lender a license to enter and occupy any of its premises,
without charge, to exercise any of Lender’s rights or remedies;

 

(e)                                  apply to the Obligations any amount held by
Lender owing to or for the credit or the account of Borrower;

 

9

--------------------------------------------------------------------------------


 

(f)                                   ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  To the extent not in violation of applicable law, Lender is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, Intellectual Property, mask works, rights of use of
any name, trade secrets, trade names, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section, Borrower’s rights under all
licenses and all franchise agreements inure to Lender’s benefit as permitted by
the Code;

 

(g)                                  demand and receive possession of Borrower’s
Books; and

 

(h)                                 exercise all rights and remedies available
to Lender under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

8.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Lender as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Lender
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Lender or a third party as the
Code permits.  Borrower hereby appoints Lender as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Lender’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and Lender is under no further obligation to make Credit Extensions
hereunder.  Lender’s foregoing appointment as Borrower’s attorney in fact, and
all of Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Lender’s
obligation to provide Credit Extensions terminates.

 

8.3                               Protective Payments.  If Borrower fails to
obtain the insurance called for by Section 6.9 or to pay any insurance premium
or fails to pay any other amount which Borrower is obligated to pay under this
Agreement or any other Loan Document or which may be required to preserve the
Collateral, Lender may obtain such insurance or make such payment, and all
amounts so paid by Lender are Lender Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral.  Lender will make reasonable efforts to provide
Borrower with notice of Lender obtaining such insurance at the time it is
obtained or within a reasonable time thereafter.  No payments by Lender are
deemed an agreement to make similar payments in the future or Lender’s waiver of
any Event of Default.

 

8.4                               Application of Payments and Proceeds Upon
Default.  If an Event of Default has occurred and is continuing, Lender shall
have the right to apply in any order any funds in its possession, whether from
Borrower payments, proceeds realized as the result of any collection of Accounts
or other disposition of the Collateral, or otherwise, to the Obligations. 
Lender shall pay any surplus to Borrower or to other Persons legally entitled
thereto; Borrower shall remain liable to Lender for any deficiency.  If Lender,
directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Lender shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Lender of cash therefor.

 

8.5                               Lender’s Liability for Collateral.  So long as
Lender complies with reasonable practices regarding the safekeeping of the
Collateral in the possession or under the control of Lender and Section 9-207 of
the Code, Lender shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; (c) any diminution in
the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person.  Borrower bears all risk of loss, damage
or destruction of the Collateral.

 

8.6                               No Waiver; Remedies Cumulative.  Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Lender thereafter to demand strict performance and
compliance herewith or therewith.  No

 

10

--------------------------------------------------------------------------------


 

waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Lender’s rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Lender has all rights and remedies
provided under the Code, by law, or in equity.  Lender’s exercise of one right
or remedy is not an election and shall not preclude Lender from exercising any
other remedy under this Agreement or other remedy available at law or in equity,
and Lender’s waiver of any Event of Default is not a continuing waiver. 
Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

8.7                               Demand Waiver.  Except as otherwise provided
in the Loan Documents or required by applicable law, Borrower waives demand,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by Lender on which Borrower is liable.

 

9.                                      NOTICES

 

All notices or other communications by any party to this Agreement or any other
Loan Document shall be delivered in the manner prescribed in Section 12.1 of the
Merger Agreement.

 

10.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

(a)                                 This Agreement (and any claims or disputes
arising out of or related hereto or the transactions contemplated hereby or to
the inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed in all respects, including validity,
interpretation, and effect, by and construed in accordance with the internal
laws of the State of Delaware (including in respect of the statute of
limitations or other limitations period applicable to any claim, controversy or
dispute) without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.

 

(b)                                 Each of the parties to this Agreement
(a) consents to submit itself to the exclusive personal jurisdiction of the
Court of Chancery of the State of Delaware, New Castle County, or, if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware in
any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement or the other Loan Documents,
(b) agrees that all claims in respect of such action or proceeding may be heard
and determined in any such court, (c) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, (d) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or any of the transactions contemplated by this
Agreement or the other Loan Documents in any other court, and (e) waives any
right it may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Lender. 
Each of the parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.  Any party hereto may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.  Nothing in this
Section 10, however, shall affect the right of any party to serve legal process
in any other manner permitted by law.

 

(c)                                  This Section 10 shall survive the
termination of this Agreement.

 

11.                               GENERAL PROVISIONS

 

11.1                        Termination Prior to Term Loan Maturity Date;
Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  So long as Borrower has satisfied the
Obligations

 

11

--------------------------------------------------------------------------------


 

(other than inchoate indemnity obligations, any other obligations which, by
their terms, are to survive the termination of this Agreement), this Agreement
may be terminated prior to the Term Loan Maturity Date by Borrower, effective
three Business Days after written notice of termination is given to Lender. 
Those obligations that are expressly specified in this Agreement as surviving
this Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

 

11.2                        Successors and Assigns.  This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  Neither
Borrower nor any Guarantor may assign this Agreement or any rights or
obligations under it or any Loan Document without Lender’s prior written consent
(which may be granted or withheld in Lender’s discretion).  Lender has the
right, subject to the prior written consent of Borrower in its sole discretion,
to sell, transfer, assign, negotiate, or grant participations in all or any part
of, or any interest in, Lender’s obligations, rights, and benefits under this
Agreement and the other Loan Documents; provided that no such consent shall be
required for: (i) any assignment by Lender in connection with a change of
control of Lender whereby this Agreement is assigned to a successor to, or
acquirer of, Lender or (ii) Lender to transfer or assign all or any part of its
rights, in whole or in part, under this Agreement to MidCap Financial Trust, the
administrative agent under that certain Credit and Security Agreement, dated as
of May 5, 2017, by and among MidCap Financial Trust, the Lender and certain
other financial institutions as lenders thereunder or any other lender of the
Buyer (or any administrative or collateral agent on behalf of itself and such
lender(s)) as collateral security (it being understood that such transfer or
assignment shall not relieve Lender of its obligations hereunder or enlarge,
alter or change any obligation of any other party hereto). In the event of an
assignment, Lender, acting solely for this purpose as an agent of the Borrower,
shall maintain at one of its offices in the United States a copy of each
assignment and a register for the recordation of the names and addresses of the
assignees, and the Credit Extensions or other Obligations of, and principal
amounts (and stated interest) of the Credit Extensions or other Obligations
owing to, each assignee pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error.  The Register shall be available for inspection by the Borrower and the
Lender (or any assignee), at any reasonable time and from time to time upon
reasonable prior notice.  If Lender (or any assignee) sells a participation, it
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Credit Extensions or other Obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided, that Lender (or such assignee)
shall not have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any Credit Extensions or
other Obligations or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Credit
Extension or other Obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and Lender (or such assignee) shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, including payments of interest
and principal, notwithstanding any notice to the contrary. The portion of the
Participant Register relating to any participant requesting payment from
Borrower under the Loan Documents shall be made available to Borrower upon
reasonable request. In no event shall Borrower be obligated to pay to any
participant amounts greater than Borrower would have been required to pay to the
participating Lender, except to the extent that such obligation results from a
change in law that occurs after the participant acquired the applicable
participation.

 

11.3                        Indemnification.  Borrower agrees to indemnify,
defend and hold Lender and its directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Lender (each, an
“Indemnified Person”) harmless against:  (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) claimed or asserted by any other party
in connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or expenses (including Lender Expenses) in any way suffered,
incurred, or paid by such Indemnified Person as a result of, following from,
consequential to, or arising from transactions between Lender and Borrower
contemplated by the Loan Documents (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct. This Section 11.3 shall not
apply with respect to Taxes other than any Taxes that represent obligations,
demands, claims, liabilities, and losses arising from any non-Tax claim.

 

This Section 11.3 shall survive the termination of this Agreement until all
statutes of limitation with respect to the Claims, losses, and expenses for
which indemnity is given shall have run.

 

12

--------------------------------------------------------------------------------


 

11.4                        Tax Forms. Lender and each of its successors and
assigns and participants shall deliver to Borrower at such times as are
reasonably requested by Borrower and in no event later than the date Lender and
each of its successors and assigns and participants becomes a recipient of a
payment under this Agreement, such properly completed and executed Tax
documentation prescribed by law, or reasonably requested by Borrower (including
FATCA) to establish such recipient’s status for withholding Tax purposes or
allow Borrower to make payments hereunder without withholding for any Taxes (or
otherwise at a reduced rate of withholding), including without limitation, Forms
W-9, W-8BEN-E, W-8BEN, W-8IMY, or W-8EXP, as applicable.  Each such Person
shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to Borrower updated or other appropriate documentation or promptly
notify Borrower of its inability to do so.

 

11.5                        Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

 

11.6                        Severability of Provisions.  Any term or provision
of this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.  If the
final judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties hereto agree that the
court making such determination shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.  In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

 

11.7                        Correction of Loan Documents.  Lender may correct
patent errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties so long as Lender provides Borrower with written notice
of such correction and allows Borrower at least 10 days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Lender and Borrower.

 

11.8                        Amendments in Writing; Waiver; Integration. This
Agreement may only be amended by a writing signed by Lender and Borrower. 
Borrower and Lender may, to the extent legally allowed, (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.
Such extension or waiver shall not be deemed to apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any agreement or condition, as the case may be, other than that which is
specified in the extension or waiver. The failure of any party to this Agreement
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights. The Loan Documents and the Merger Agreement
(including the documents and instruments referred to therein) represent the
entire agreement among the parties to this Agreement and supersedes any prior
understandings, agreements or representations by or among the parties hereto, or
any of them, written or oral, with respect to the subject matter hereof.

 

11.9                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  This Agreement may be executed and delivered by
facsimile or by an electronic scan delivered by electronic transmission.

 

11.10                 Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

 

13

--------------------------------------------------------------------------------


 

11.11                 Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

11.12                 Construction of Agreement.  The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement.  In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.

 

11.13                 Relationship.  The relationship of the parties to this
Agreement is determined solely by the provisions of the Loan Documents and the
Merger Agreement (including the documents and instruments referred to therein). 
The parties do not intend to create any agency, partnership, joint venture,
trust, fiduciary or other relationship with duties or incidents different from
those of parties to an arm’s-length contract.

 

11.14                 Third Parties.  This Agreement is not intended to, and
shall not, confer upon any other Person any rights or remedies hereunder, except
that the Indemnified Parties shall be third-party beneficiaries of Section 11.3.

 

12.                               GUARANTY

 

12.1                        The Guaranty.  Each of the Guarantors hereby jointly
and severally guarantees to Lender, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.  The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due in
accordance with the terms of such extension or renewal.  Notwithstanding any
provision to the contrary contained herein, the obligations of each Guarantor
under this Agreement and the other Loan Documents shall not exceed an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under applicable law, including any laws relating to
bankruptcy, insolvency or creditors’ rights generally.  The guarantee in this
Section 12 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

 

12.2                        Obligations Unconditional.  The obligations of the
Guarantors under Section 12.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment in full of the Obligations), it being the intent
of this Section 12.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.  Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Section 12 until such time as the Obligations have been
paid in full and this Agreement has expired or terminated.  With respect to its
obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that Lender exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the

 

14

--------------------------------------------------------------------------------


 

Obligations shall be modified, supplemented, increased or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, Lender
as security for any of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

12.3                        Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and Lender,
on the other hand, the Obligations may be declared to be forthwith due and
payable as specified in Section 8.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 12.1.

 

13.                               DEFINITIONS

 

13.1                        Definitions.  As used in the Loan Documents, the
word “shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting and the
singular includes the plural. As used in this Agreement, the following
capitalized terms have the following meanings:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
equity interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

 

“Advance Form” is that certain form attached hereto as Exhibit A.

 

“Affiliate” means, with respect to a Person, any other Person who is an
“affiliate” of that Person within the meaning of Rule 405 promulgated under the
Securities Act of 1933, as amended.

 

“Agilis JV” is Agilis GTRI Japan, Inc., a corporation incorporated under the
laws of Japan.

 

“Agreement” is defined in the preamble hereof.

 

“Board” means Borrower’s board of directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete

 

15

--------------------------------------------------------------------------------


 

copy of the resolutions then in full force and effect authorizing and ratifying
the execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Lender may conclusively rely on such certificate unless and until such
Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in Wilmington, Delaware or New York, New York
are permitted or required by Law, executive order or governmental decree to
remain closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one year from the date of
acquisition; (b) commercial paper maturing no more than one year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued
maturing no more than one year after issue; and (d) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (c) above.

 

“Change in Control” means (a) any transaction or series of related transactions
in which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of a
sufficient number of shares of all classes of equity interests then outstanding
of Borrower ordinarily entitled to vote in the election of directors of Borrower
(determined on a fully diluted basis), empowering such “person” or “group” to
elect a majority of the Board, who did not have such power before such
transaction; (b) at any time, Borrower shall cease to own and control, of record
and beneficially, directly or indirectly, 100.0% of each class of outstanding
capital stock of each Subsidiary of Borrower free and clear of all Liens (except
Liens created by this Agreement or the other Loan Documents); or (c) the sale,
lease, license, transfer or other disposition of all or substantially all of the
assets of Borrower or any of its Subsidiaries.

 

“Claims” is defined in Section 11.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Delaware; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Delaware, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 

“Collateral” is all right, title and interest in, to and under all real and
personal property of any Loan Party whether presently existing or hereafter
created or acquired, whether tangible or intangible, wherever located, and
whether now existing or hereafter arising or acquired from time to time,
including, but not limited to:

 

(a) all accounts (including all accounts receivable), chattel paper (including
tangible and electronic chattel paper), bank and deposit accounts, contracts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), all cash, cash equivalents and other property, commercial tort
claims, goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), equity interests of
any Subsidiary of such Loan Party, letter of credit rights, money, and all of
each Loan Party’s books and records with respect to any of the foregoing, and
the computers and equipment containing said books and records; and all products,
parts, accessories, attachments, accessions, replacements, substitutions,
additions, and improvements of or to each of the foregoing; and

 

16

--------------------------------------------------------------------------------


 

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.

 

Notwithstanding the foregoing, the Collateral does not include (i) any property
that is non-assignable by its terms without the consent of the licensor thereof
or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Section 9-406
and 9-408 of the Delaware Uniform Commercial Code), (ii) any property for which
the granting of a security interest therein is contrary to applicable law,
provided that upon the cessation of any such restriction or prohibition, such
property shall automatically become part of the collateral, (iii) any of the
outstanding capital stock or other equity interests of any owned (x) Foreign
Subsidiary of Borrower or (y) Foreign Subsidiary HoldCo of Borrower, in each
case, in excess of 65% of the voting equity interests (as determined in
accordance with Section 956 of the IRC) of such Subsidiary or (iv) any of the
outstanding capital stock or other equity interests of a Subsidiary owned by a
Foreign Subsidiary or a Foreign Subsidiary HoldCo, (v) equity interests of
Agilis JV, (vi) Excluded Accounts or (vii) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clause (c) of the definition of Permitted Liens, if the grant of a security
interest with respect to such property would be prohibited by the agreement
creating such Permitted Lien or would otherwise constitute a default thereunder,
provided, that such property will be deemed “Collateral” under upon the
termination and release of such Permitted Lien.

 

Notwithstanding the foregoing, the Collateral shall not include the Intellectual
Property; provided, however, that the Collateral shall include all accounts and
general intangibles that consist of rights to payment from the sale, licensing
or disposition of all or any part of, or rights in, the Intellectual Property
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Lender’s security interest in the Rights to Payment.

 

All terms used in this definition, but not otherwise defined in this Agreement,
shall have the meanings given to such terms in the Code.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Credit Extension” is the Term Loan Advances or any other extension of credit by
Lender for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.2(b).

 

“DGCL” means the Delaware General Corporation Law.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Domestic Subsidiary” is any Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” is defined in the preamble hereof.

 

17

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” is defined in Section 7.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means any (a) deposit account exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of its Subsidiaries’, employees and identified to Lender
by Borrower, or (b) accounts maintained solely as accounts for the benefit of
third parties pledged to secure performance (including to secure letters of
credit and bank guarantees) to the extent (i) constituting Liens permitted by
clauses (k) and (m) of the definition of “Permitted Liens” and (ii) the
agreement relating to such accounts prohibits the grant of a security interest
therein in favor of Lender.

 

“Excluded Taxes” is defined in Section 2.5.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the IRC.

 

“First Term Loan Advance” is defined in Section 2.1.1(a).

 

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
within the meaning of Section 7701(a)(3) of the IRC (including, for the
avoidance of doubt, Agilis JV).

 

“Foreign Subsidiary HoldCo” means any Subsidiary substantially all the assets of
which consist, directly or indirectly, of equity interests (or equity interests
and indebtedness) of one or more Foreign Subsidiaries that are treated as a
controlled foreign corporation within the meaning of Section 957 of the IRC.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” means any federal, state, local or foreign government
or any court, arbitrational tribunal, administrative agency or commission or
government authority acting under the authority of the federal or any state,
local or foreign government.

 

“Guarantors” are, collectively, (a) each Subsidiary of Borrower identified as a
“Guarantor” on the signature pages hereto, and (b) each Person that joins as a
Guarantor pursuant to Section 6.10 or otherwise. For the avoidance of doubt, no
Foreign Subsidiary (including Agilis JV), nor any Foreign Subsidiary HoldCo,
shall be a Guarantor.

 

“Indebtedness” with respect to any Person means (a) any indebtedness or other
obligation for borrowed money; (b) any obligation incurred for all or any part
of the purchase price of property or other assets (including earnout, milestone,
royalty and similar obligations) or for the cost of property or other assets
constructed or of improvements thereto, other than accounts payable included in
current liabilities and incurred in respect of property purchased in the
ordinary course of business; (c) the face amount of all letters of credit issued
for the account of such

 

18

--------------------------------------------------------------------------------


 

Person; (d) obligations (whether or not such Person has assumed or become liable
for the payment of such obligation) secured by Liens; (e) capitalized lease
obligations; (f) all guarantees and similar obligations of such Person; (g) all
accrued interest, fees and charges in respect of any indebtedness; (h) all
bankers acceptances and overdrafts; (i) all interest, prepayment premiums and
penalties, and any other fees, expenses, indemnities and other amounts payable
as a result of the prepayment or discharge of any indebtedness; and
(j) Contingent Obligations.

 

“Indemnified Person” is defined in Section 11.3.

 

“Initial Credit Extension” is the First Term Loan Advance.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means the following subsisting throughout the world:

 

(a)                                 Patent Rights;

 

(b)                                 Trademarks and all goodwill in the
Trademarks;

 

(c)                                  copyrights, designs, data and database
rights and registrations and applications for registration thereof, including
moral rights of authors;

 

(d)                                 mask works and registrations and
applications for registration thereof and any other rights in semiconductor
topologies under the laws of any jurisdiction;

 

(e)                                  inventions, invention disclosures,
statutory invention registrations, trade secrets and confidential business
information, know-how, scientific and technical information, data and
technology, including medical, clinical, toxicological and other scientific
data, manufacturing and product processes, algorithms, techniques and analytical
methodology, research and development information, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information, whether patentable or
nonpatentable, whether copyrightable or noncopyrightable and whether or not
reduced to practice; and

 

(f)                                   other proprietary rights relating to any
of the foregoing (including remedies against past, present and future
infringement thereof and rights of protection of interest therein under the laws
of all jurisdictions).

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IRC” means the United States Internal Revenue Code of 1986, as amended.

 

“Legal Proceeding” means any action, suit, proceeding (including administrative
proceeding), claim, complaint, hearing, information request, notice of
violation, arbitration, inquiry or investigation of or before any Governmental
Entity or before any arbitrator.

 

“Lender” is defined in the preamble hereof.

 

“Lender Expenses” are all documented costs and expenses incurred by Lender
(including attorneys’ fees and expenses) for defending or enforcing the Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings, whether or not suit is brought, including all
fees and expenses incurred during any workout, restructuring or negotiations).

 

“Lien” is a mortgage, deed of trust, levy, charge, pledge, security interest or
other encumbrance of any kind, whether voluntarily incurred or arising by
operation of law or otherwise against any property.

 

19

--------------------------------------------------------------------------------


 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
note, or notes or guaranties executed by the Loan Parties, and any other present
or future agreement by Borrower with or for the benefit of Lender in connection
with this Agreement, all as amended, restated, or otherwise modified (other
than, for the avoidance of doubt, the Merger Agreement (including the documents
and instruments referred to therein, other than this Agreement) and any other
documents executed in connection therewith, other than this Agreement).

 

“Loan Parties” are Borrower and the Guarantors.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral; (b) a material adverse change in
the business, assets, liabilities, capitalization, financial condition, or
results of operations of Borrower and the Subsidiaries, taken as a whole; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Merger” is the merger of a subsidiary of Lender with and into Borrower in
accordance with the terms, and subject to the conditions, of the Merger
Agreement.

 

“Merger Agreement” is the Agreement and Plan of Merger dated as of July 19, 2018
by and among PTC Therapeutics, Inc., Agility Merger Sub, Inc., Agilis
Biotherapeutics, Inc. and, solely in its capacity as Company Equityholder
Representative, Shareholder Representative Services LLC, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Lender Expenses, and other amounts Borrower owes Lender now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Lender, and to
perform Borrower’s duties under the Loan Documents.

 

“Operating Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.

 

“Participant Register” is defined in Section 11.2.

 

“Patent Rights” means all patents, patent applications (including provisional
patent applications), utility models, design registrations and certificates of
invention and other governmental grants for the protection of inventions or
industrial designs (including all related continuations, continuations-in-part,
divisionals, reissues and reexaminations).

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by
Borrower or any Subsidiary; provided that (a) no Event of Default has occurred
and is continuing or would immediately result from such Acquisition, in each
case whether or not involving a merger or consolidation with such other Person,
and (b) the consideration paid or to be paid by Borrower or such Subsidiary
consists solely of the Equity Interests of Borrower or such Subsidiary and the
assumption or acquisition of any Indebtedness (calculated at face value) which
is permitted pursuant to Section 6.3.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to Lender under this
Agreement and the other Loan Documents;

 

(b)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(c)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

20

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness secured by Liens permitted
under clauses (a) and (c) of the definition of “Permitted Liens” hereunder;

 

(e)                                  extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be;

 

(f)                                   Subordinated Indebtedness;

 

(g)                                  Indebtedness consisting of
(i) reimbursement obligations with respect to letters of credit in the ordinary
course of business, or (ii) obligations with respect to corporate credit cards
incurred in the ordinary course of business, provided that the aggregate amount
of Indebtedness outstanding at any time pursuant to this clause (ii) shall not
exceed $250,000;

 

(h)                                 unsecured Indebtedness and Indebtedness that
is secured by the Collateral on a junior basis with the Obligations under this
Agreement; provided that, in each case, (i) such Indebtedness matures no earlier
than the date that is 91 days after the latest maturity date hereunder at the
time of incurrence thereof; (ii) such Indebtedness does not by its terms require
any cash payments prior to the Term Loan Maturity Date; (iii) if such
Indebtedness is secured, such Indebtedness is subject to subordination and
intercreditor terms satisfactory to the Lender in its reasonable discretion; and
(iv) the aggregate principal amount of Indebtedness outstanding at any time
pursuant to this clause (h) shall not exceed $2,000,000;

 

(i)                                     Investments permitted under clauses
(i) and (k) of the definition “Permitted Investments” hereunder; and

 

(j)                                    other Indebtedness in amounts and on
terms and conditions satisfactory to Lender in its sole discretion.

 

“Permitted Investments” are:

 

(a)                                 Investments (including, without limitation,
in Subsidiaries) existing on the Effective Date listed on Schedule 1;

 

(b)                                 Investments consisting of Cash Equivalents;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business;

 

(d)                                 Investments consisting of deposit accounts;

 

(e)                                  Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances (or
guarantees thereof) in the ordinary course of business, and (ii) loans to
employees, officers or directors relating to the purchase of equity securities
of Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by Borrower’s Board;

 

(f)                                   Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(g)                                  Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; and

 

(h)                                 Investments consisting of security deposits
in the ordinary course of business in connection with leases of real property
and corporate credit cards obligations;

 

21

--------------------------------------------------------------------------------


 

(i)                                     Investments in Borrower or any
Guarantor;

 

(j)                                    Investments consisting of Permitted
Acquisitions;

 

(k)                                 Investments in Subsidiaries and joint
ventures in an aggregate amount not to exceed $1,000,000;

 

(l)                                     Investments in Subsidiaries, joint
ventures, strategic alliances and similar arrangements in the ordinary course of
business consisting of the nonexclusive licensing of technology or the providing
of technical support;

 

(m)                             Investments consisting of the acquisition of any
outstanding equity interests of Agilis JV; and

 

(n)                                 other Investment in amounts and on terms and
conditions satisfactory to Lender in its sole discretion.

 

“Permitted Liens” are:

 

(a)                                 Liens arising under this Agreement and the
other Loan Documents and Liens in favor of Lender;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books if they have no priority over any of Lender’s security interests;

 

(c)                                  purchase money Liens or capital leases in
the ordinary course of business (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$250,000 in the aggregate amount outstanding at any time, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

 

(d)                                 Liens securing amounts and on terms and
conditions satisfactory to Lender in its sole discretion;

 

(e)                                  leases or subleases of real property
granted in the ordinary course of business (or, if referring to another Person,
in the ordinary course of such Person’s business), and leases, subleases,
non-exclusive licenses or sublicenses of personal property (other than
Intellectual Property) granted in the ordinary course of business (or, if
referring to another Person, in the ordinary course of such Person’s business),
if the leases, subleases, licenses and sublicenses do not prohibit granting
Lender a security interest therein;

 

(f)                                   Liens of carriers, warehousemen,
suppliers, or other Persons that are possessory in nature arising in the
ordinary course of business so long as such Liens attach only to Inventory,
securing liabilities which are not delinquent or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

(g)                                  non-exclusive licenses of Intellectual
Property granted to third parties in the ordinary course of business, and
licenses of Intellectual Property that could not result in a legal transfer of
title of the licensed property that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States;

 

(h)                                 Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

22

--------------------------------------------------------------------------------


 

(i)                                     Liens arising from attachments or
judgments, orders, or decrees in circumstances not constituting an Event of
Default under Sections 7.4 and 7.7;

 

(j)                                    Liens in favor of other financial
institutions arising in connection with Borrower’s deposit and/or securities
accounts held at such institutions;

 

(k)                                 Liens securing Indebtedness permitted under
clause (h) of the definition of “Permitted Indebtedness” hereunder;

 

(l)                                     [Reserved]

 

(m)                             Liens on cash collateral securing Indebtedness
described in clause (g) of the definition of “Permitted Indebtedness” hereunder;

 

(n)                                 licenses of Intellectual Property which
constitute Permitted Transfers; and

 

(o)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (n),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

 

“Permitted Transfers” are:

 

(a)                                 sales of Inventory in the ordinary course of
business;

 

(b)                                 dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business;

 

(c)                                  non-exclusive licenses and similar
arrangements for the use of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business and licenses and similar
arrangements for the use of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discrete geographical areas outside of the United States;

 

(d)                                 dispositions of Investments or other
interests in joint ventures and, to the extent any joint venture constitutes a
Subsidiary, the property of such joint venture, so long as the aggregate fair
market value (as determined in good faith by Borrower) (determined, with respect
to each such disposition, as of the time of such disposition), of all such
dispositions does not exceed $1,000,000;

 

(e)                                  dispositions of Investments or other
interests in joint ventures or similar entities to the extent required by, or
made pursuant to, customary buy/sell arrangements or rights of first refusal
between the parties set forth in joint venture arrangements and similar binding
arrangements;

 

(f)                                   dispositions consisting of the granting of
Permitted Liens and the making of Permitted Investments;

 

(g)                                  dispositions to Borrower or any Guarantor;

 

(h)                                 dispositions in connection with the
commercialization agreement to be entered into between Borrower and Agilis JV;

 

(i)                                     dispositions of any equity interests in
the Agilis JV pursuant to the terms of any agreement as in effect on the
Effective Date; and

 

(j)                                    other transfers of assets in amounts and
on terms and conditions satisfactory to Lender in its sole discretion.

 

23

--------------------------------------------------------------------------------


 

“Person” means any natural person, firm, limited liability company, general or
limited partnership, association, corporation, unincorporated organization,
company, joint venture, trust, Governmental Entity or other entity.

 

“Register” is defined in Section 11.2.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, Chief Financial
Officer and Vice President Finance.

 

“Second Term Loan Advance” is defined in Section 2.1.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Obligations
in amounts and on terms and conditions satisfactory to Lender in its reasonable
discretion.

 

“Subsidiary” means any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which Borrower (or another
Subsidiary) holds stock or other ownership interests representing (a) more than
50% of the voting power of all outstanding stock or ownership interests of such
entity or (b) the right to receive more than 50% of the net assets of such
entity available for distribution to the holders of outstanding stock or
ownership interests upon a liquidation or dissolution of such entity; provided,
that Agilis JV shall be deemed not to be a “Subsidiary” of Borrower for all
purposes hereunder.

 

“Tax” is defined in Section 2.5.

 

“Term Loan Advances” is defined in Section 2.1.1(a).

 

“Term Loan Maturity Date” is July 19, 2020.

 

“Trademarks” is all registered trademarks and service marks, logos, Internet
domain names, corporate names and doing business designations and all
registrations and applications for registration of the foregoing, common law
trademarks and service marks and trade dress.

 

[Signature page follows.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the Effective Date.

 

LENDER:

 

 

 

PTC THERAPEUTICS, INC.

 

 

 

By

/s/ Marcio Souza

 

Name:

Marcio Souza

 

Title:

Chief Operating Officer

 

 

 

BORROWER:

 

 

 

AGILIS BIOTHERAPEUTICS, INC.

 

 

 

By

/s/ Mark Pykett

 

Name:

Mark Pykett

 

Title:

President and Chief Executive Officer

 

 

 

GUARANTOR:

 

 

 

AGILIS RLN, LLC

 

 

 

By

/s/ Mark Pykett

 

Name:

Mark Pykett

 

Title:

Manager

 

 

 

GUARANTOR:

 

 

 

AGILIS FRDA, LLC

 

 

 

By

/s/ Mark Pykett

 

Name:

Mark Pykett

 

Title:

Manager

 

 

 

GUARANTOR:

 

 

 

AGILIS AS, LLC

 

 

 

By

/s/ Mark Pykett

 

Name:

Mark Pykett

 

Title:

Manager

 

 

Signature Page to Bridge Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INVESTMENTS

 

Agilis GTRI Japan, Inc. and any Investments therein existing on the Effective
Date

 

AGILIS RLN LLC and any Investments therein existing on the Effective Date

 

AGILIS FRDA LLC and any Investments therein existing on the Effective Date

 

AGILIS AS LLC and any Investments therein existing on the Effective Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A — ADVANCE REQUEST FORM

 

E-mail To:

Date:

 

 

LOAN ADVANCE:

 

Amount of Requested Advance $                                       

 

All of Borrower’s representations and warranties in the Bridge Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date.
Assuming the Closing (as defined in the Merger Agreement) were to be scheduled
on the Effective Date or the date of this Advance Request, in each case, the
condition set forth in Section 7.1(c) of the Merger Agreement is satisfied. No
Event of Default has occurred and is continuing or will result from the
requested advance.

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

WIRE INSTRUCTIONS:

 

Beneficiary Name:

 

 

Amount of Requested Advance: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B — FORM OF JOINDER AGREEMENT

 

GUARANTOR JOINDER AGREEMENT (this “Joinder”), dated as of        , by        , a
        organized and existing under the laws of         (the “Additional
Guarantor”) in connection with the Loan Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Bridge Loan and Security Agreement,
dated July 19, 2018 (as the same has been or may be amended, supplemented,
restated or otherwise modified from time to time, the “Loan Agreement”) by and
among PTC Therapeutics, Inc. (“Lender”), Agilis Biotherapeutics, Inc.
(“Borrower”) and the Guarantors party thereto;

 

WHEREAS, pursuant to and in accordance with the terms of the Loan Agreement,
certain subsidiaries of the Borrower are required to guarantee the Obligations;
and

 

WHEREAS, other Subsidiaries may, pursuant to and in accordance with the terms of
the Loan Agreement, be required to become party to the Loan Agreement and
undertake the obligations of the Guarantors to guarantee the Obligations;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Additional Guarantor agrees as follows:

 

Section 1.  Definitions.  Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Loan Agreement.

 

Section 2.  Joinder in Loan Agreement.  The Additional Guarantor hereby joins
the Loan Agreement and the other Loan Documents to which the Guarantors are
parties as of the date hereof and accepts and agrees to be bound by all of the
terms and conditions thereof applicable to a Guarantor. Without limiting the
generality of the foregoing, the Additional Guarantor hereby represents and
warrants that (i) each of the representations and warranties with respect to the
Guarantors set forth in Article 5 of the Loan Agreement is true and correct as
to Additional Guarantor on and as of the date hereof as if made on and as of the
date hereof by Additional Guarantor (except representations and warranties which
relate solely to an earlier date or time which representations and warranties
shall be true and correct in all material respects on and as of the specific
date or times referred to in said representations and warranties) and (ii) the
Additional Guarantor has heretofore received a true and correct copy of the Loan
Agreement and each of the other Loan Documents (including any modifications
thereof or supplements or waivers thereto) as in effect on the date hereof.

 

New Guarantor hereby makes, affirms, and ratifies in favor of Lender the Loan
Agreement and each of the other Loan Documents given by the Guarantors to
Lender.

 

Section 3.  Guaranty.  By virtue of this Joinder, the Additional Guarantor
hereby confirms that, pursuant to the Loan Agreement, it makes and provides the
guaranty set forth in Article 12 of the Loan Agreement.

 

Section 4.  Jurisdiction And Enforcement.  The following provisions constitute a
material inducement to the Lender to provide the financing described in the Loan
Agreement or in the other Loan Documents.

 

(a)           This Joinder is governed by, and shall be construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of Delaware.

 

--------------------------------------------------------------------------------


 

(b)           The Additional Guarantor hereby (a) consents to submit itself to
the exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, New Castle County, or, if that court does not have jurisdiction, a
federal court sitting in Wilmington, Delaware in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement or the other Loan Documents, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court, (c) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(d) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement or the
other Loan Documents in any other court, and (e) waives any right it may have to
a trial by jury with respect to any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Lender from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Lender. Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto.

 

Section 6.  Further Assurances.  From time to time, the Additional Guarantor
shall execute and deliver to the Lender such additional documents, and take such
other and further actions, as the Lender may reasonably require to carry out the
purposes of the Loan Agreement or the other Loan Documents, to monitor and
administer the Loan, or to preserve and protect the Lender’s rights as
contemplated in the Loan Agreement or in any other Loan Document.

 

Section 7.  Notices.  Any notices made to the Additional Guarantor under this
Joinder shall be addressed to:

 

[ADDITIONAL GUARANTOR]

[Address]

[Fax]

[Attention:      ]

 

Section 8.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  This Agreement may be executed and delivered by
facsimile or by an electronic scan delivered by electronic transmission.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder to be
executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------